64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tommy R. ROBINSON, Plaintiff--Appellant,v.HOWARD COUNTY POLICE DEPARTMENT;  THOMAS M. Martin;  RichardWitte, Defendants--Appellees,andPolice Chief;  Norman SNYDER;  Kelly Smith;  RichardRutledge;  M.T. Harding;  K-9, Dino;  Michael Martin;  SusanReider;  Victoria Plank;  Keith Fisher;  William Seifert;Nathan Rettig;  Michael Price;  Unidentified Md StateTrooper;  V. William, DEFENDANTS.
No. 95-6644.
United States Court of Appeals, Fourth Circuit.
Aug. 17, 1995.

Tommy R. Robinson, appellant pro se.
Barbara McFaul Cook, County Solicitor, Rebecca Ann Laws, County Solicitor's Office, Ellicott City, MD, for appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's protective discovery order.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.